

113 SRES 330 IS: Recognizing the 50th anniversary of “Smoking and Health: Report of the Advisory Committee to the Surgeon General of the United States” and the significant progress in reducing the public health burden of tobacco use, and supporting an end to tobacco-related death and disease.
U.S. Senate
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 330IN THE SENATE OF THE UNITED STATESJanuary 13, 2014Mr. Blumenthal (for himself, Mr. Durbin, Mr. Harkin, Mr. Brown, Mr. Markey, Mr. Merkley, Ms. Heitkamp, Mr. Johnson of South Dakota, Mr. Casey, Mrs. Feinstein, and Mr. King) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing the 50th anniversary of  Smoking and Health: Report of the Advisory Committee to the Surgeon General of the United States  and the significant progress in reducing the public health burden of tobacco use, and supporting an end to tobacco-related death and disease.Whereas Smoking and Health: Report of the Advisory Committee to the Surgeon General of the United States (referred to in this preamble as the 1964 Report of the Surgeon General on Smoking and Health) was the first Surgeon General of the United States  report to definitively link smoking with lung cancer and heart disease;Whereas the 1964 Report of the Surgeon General on Smoking and Health paved the way for a series of important public health initiatives aimed at reducing the burden of tobacco use, including the addition of health warnings to cigarette packages, bans on cigarette advertising in the broadcast media, and the removal of fruit flavoring that appeal to children from cigarettes;Whereas tobacco control policies and public health initiatives aimed at curbing tobacco use contributed to a decrease in the prevalence of smoking by people of the United States from 42 percent in 1965 to 18 percent in 2012;Whereas tobacco use remains one of the most pressing public health concerns of the United States and is the leading preventable cause of disease, disability, and death in the United States;Whereas tobacco use causes 18 types of cancer, heart disease, chronic obstructive pulmonary disease, pregnancy complications, and a host of other diseases and conditions;Whereas in January of 2014, more than 43,000,000 adults of the United States smoke, more than 8,000,000 of such adults live with a serious illness caused by smoking, and more than 440,000 people of the United States die prematurely each year as a result of tobacco use;Whereas most tobacco users begin smoking as children, every day more than 3,000 children try a cigarette for the first time, 700 children become daily smokers, and 1/3  of such children are projected to die prematurely as a result of tobacco use; andWhereas smoking exacts a $193,000,000,000 toll on the economy of the United States each year, including $96,000,000,000  in direct medical costs and $97,000,000,000 in lost productivity: Now, therefore, be itThat the Senate—(1)recognizes the 50th anniversary of Smoking and Health: Report of the Advisory Committee to the Surgeon General of the United States   and the significant contributions of such report in reducing the public health burden of tobacco use; and(2)supports ending tobacco-related death and disease.